___________

                                    No. 95-3654
                                    ___________

Dale Speck,                              *
                                         *
              Appellant,                 *
                                         *
     v.                                  *
                                         *   Appeal from the United States
Paul Caspari, Superintendent;            *   District Court for the
Correctional Medical Systems,            *   Eastern District of Missouri.
Inc.; Robin Vandera, Nurse; Mary *
Moore, Nurse; Keith Boyd,                *           [UNPUBLISHED]
Hospital Administrator;                  *
Bernadet Hoffman, Nurse,                 *
                                         *
              Appellees.                 *


                                    ___________

                     Submitted:     May 2, 1996

                           Filed:   May 8, 1996
                                    ___________

Before BEAM, LOKEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                               ___________


PER CURIAM.

     Missouri inmate Dale Speck appeals the district court's1 grant of
summary judgment to defendants in this 42 U.S.C. § 1983 action.        Having
carefully reviewed the entire record and the parties' briefs, we conclude
no error of law or fact appears, and thus affirm.        See 8th Cir. R. 47B.
Speck's motion to "Strike Information From [the] Record of Appeal" is
denied.




     1
      The Honorable Jean C. Hamilton, Chief Judge, United States
District Court for the Eastern District of Missouri.
A true copy.


     Attest:


           CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                            -2-